 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JOSEPH MATTHEW MENDEZ,                            No. 2:16-cv-0477 KJM AC P
12                      Plaintiff,
13          v.                                         ORDER
14   B. LEE, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to the undersigned

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 6, 2019, defendants filed a motion for summary judgment. ECF No. 31.

21   The service order previously issued in this case informed both parties that motions for summary

22   judgment were to be briefed pursuant to Local Rule 230(l), and that failure to timely oppose a

23   motion for summary judgment might be deemed a waiver of opposition to the motion. See ECF

24   No. 12 at 3. In addition, the Rand notice which accompanied defendants’ motion for summary

25   judgment clearly informed plaintiff how to properly file an opposition to the motion. See ECF

26   No. 31-1. It also informed plaintiff that a failure to submit evidence in opposition might lead to

27   summary judgment being entered against him. See id. at 2.

28   ////
                                                      1
 1          Local Rule 230(1) clearly directs litigants to file their oppositions to motions within
 2   twenty-one days of their dates of service. See L.R. 230(l). To date, plaintiff has not filed an
 3   opposition to defendants’ motion for summary judgment, nor has he communicated with the court
 4   in any other way. These facts permit this court to deem defendants’ motion for summary
 5   judgment submitted and rule on it. However, the court will provide plaintiff with a final
 6   opportunity to respond to the motion.
 7          Accordingly, IT IS HEREBY ORDERED that within thirty days of the date of this order,
 8   plaintiff shall file a response to defendants’ motion for summary judgment.
 9          Absent exigent circumstances, no further extensions of time will be granted. Additionally,
10   plaintiff is warned that failure to timely respond to this order may result in a recommendation that
11   defendants’ motion for summary judgment be granted and that this action be dismissed.
12   DATED: October 25, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
